Exhibit 10.1
Execution Version
VOTING AGREEMENT
     This Voting Agreement (“Agreement”) is entered into as of September 19,
2010, by and between Rudy Acquisition Corp., a Delaware corporation (“Parent”),
and                     (“Stockholder”).
Recitals
     A. Stockholder is a holder of record and the “beneficial owner” (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of certain
shares of common stock of Rae Systems Inc., a Delaware corporation (the
“Company”).
     B. Parent, Rudy Merger Sub Corp., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger of even date herewith (the “Merger Agreement”)
which provides (subject to the conditions set forth therein) for the merger of
Merger Sub into the Company (the “Merger”). Capitalized terms used herein,
unless otherwise defined herein, shall have the meanings ascribed to them in the
Merger Agreement.
     C. In the Merger, the outstanding shares of common stock of the Company
(other than the Rollover Shares) are to be converted into the right to receive
the Merger Consideration.
     D. In order to induce Parent to enter into the Merger Agreement,
Stockholder is entering into this Agreement.
Agreement
     The parties to this Agreement, intending to be legally bound, agree as
follows:
SECTION 1. Certain Definitions. For purposes of this Agreement:
     1.1 “Company Common Stock” shall mean the common stock, par value $0.001
per share, of the Company.
     1.2 Stockholder shall be deemed to “Own” or to have acquired “Ownership” of
a security if Stockholder: (a) is the record owner of such security; or (b) is
the “beneficial owner” (within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934) of such security.
     1.3 “Person” shall mean any (a) individual, (b) corporation, limited
liability company, partnership or other entity, or (c) governmental authority.
     1.4 “Rollover Agreement” shall mean that certain Rollover Agreement dated
as of the date hereof between the Stockholder and Parent.

1.



--------------------------------------------------------------------------------



 



     1.5 “Subject Securities” shall mean: (a) all securities of the Company
(including all shares of Company Common Stock and all options, warrants and
other rights to acquire shares of Company Common Stock) Owned by Stockholder as
of the date of this Agreement; and (b) all additional securities of the Company
(including all additional shares of Company Common Stock and all additional
options, warrants and other rights to acquire shares of Company Common Stock) of
which Stockholder acquires Ownership during the period from the date of this
Agreement through the Voting Covenant Expiration Date.
     1.6 A Person shall be deemed to have effected a “Transfer” of a security if
such Person directly or indirectly: (a) sells, pledges, encumbers, grants an
option with respect to, transfers or disposes of such security or any interest
in such security to any Person other than Parent; (b) enters into an agreement
or commitment for the sale of, pledge of, encumbrance of, grant of an option
with respect to, transfer of or disposition of such security or any interest
therein to any Person other than Parent; (c) enters into a swap or similar
transaction that transfers the economic consequences of ownership of such
security; or (d) reduces such Person’s beneficial ownership of, interest in or
risk relating to such security.
     1.7 “Voting Covenant Expiration Date” shall mean the earlier of the date
upon which the Merger Agreement is validly terminated, or the date upon which
the Merger is consummated.
SECTION 2. Transfer of Subject Securities and Voting Rights
     2.1 Restriction on Transfer of Subject Securities. Subject to Section 2.3,
during the period from the date of this Agreement through the Voting Covenant
Expiration Date, Stockholder shall not, directly or indirectly, cause or permit
any Transfer of any of the Subject Securities to be effected.
     2.2 Restriction on Transfer of Voting Rights. During the period from the
date of this Agreement through the Voting Covenant Expiration Date, Stockholder
shall ensure that: (a) none of the Subject Securities is deposited into a voting
trust; and (b) no proxy is granted, and no voting agreement or similar agreement
is entered into, with respect to any of the Subject Securities.
     2.3 Permitted Transfers. Section 2.1 shall not prohibit a transfer of
Company Common Stock by Stockholder (a) to any member of his or her immediate
family, or to a trust for the benefit of Stockholder or any member of his or her
immediate family, (b) upon the death of Stockholder, (c) if Stockholder is a
partnership or limited liability company, to one or more partners or members of
Stockholder or to an affiliated corporation under common control with
Stockholder, or (d) the consummation by Stockholder of the Rollover (as defined
in the Rollover Agreement) pursuant to, and in accordance with, Section 1(a) of
the Rollover Agreement; provided, however, that a transfer referred to clauses
(a) through (c) of this sentence shall be permitted only if, as a precondition
to such transfer, the transferee agrees in a writing, reasonably satisfactory in
form and substance to Parent, to be bound by the terms of this Agreement.
Furthermore, nothing herein will be deemed to restrict the ability of
Stockholder to exercise any Company Options held by the Stockholder.

2.



--------------------------------------------------------------------------------



 



SECTION 3. Voting of Shares
     3.1 Voting Covenant. Stockholder hereby agrees that, prior to the earlier
to occur of the valid termination of the Merger Agreement or the consummation of
the Merger, at any meeting of the stockholders of the Company, however called,
and in any written action by consent of stockholders of the Company, unless
otherwise directed in writing by Parent, Stockholder shall cause the Subject
Securities to be voted:
     (a) in favor of the Merger, the execution and delivery by the Company of
the Merger Agreement and the adoption and approval of the Merger Agreement and
the terms thereof; and
     (b) against any Acquisition Proposal; and
     (c) against any other action which would reasonably be expected to impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other transactions contemplated by the Merger Agreement.
Prior to the earlier to occur of the valid termination of the Merger Agreement
or the consummation of the Merger, Stockholder shall not enter into any
agreement or understanding with any Person to vote or give instructions in any
manner inconsistent with clause “(a)”, “(b)”, or “(c)” of the preceding
sentence.
     3.2 Proxy; Further Assurances.
     (a) Contemporaneously with the execution of this Agreement: (i) Stockholder
shall deliver to Parent a proxy in the form attached to this Agreement as
Exhibit A, which shall be irrevocable to the fullest extent permitted by law (at
all times prior to the Voting Covenant Expiration Date) with respect to the
shares referred to therein (the “Proxy”); and (ii) Stockholder shall cause to be
delivered to Parent an additional proxy (in the form attached hereto as
Exhibit A) executed on behalf of the record owner of any outstanding shares of
Company Common Stock that are owned beneficially (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934), but not of record, by
Stockholder.
     (b) Stockholder shall, at his, her or its own expense, perform such further
acts and execute such further proxies and other documents and instruments as may
reasonably be required to vest in Parent the power to carry out and give effect
to the provisions of this Agreement.
SECTION 4. Waiver of Appraisal Rights
     Stockholder hereby irrevocably and unconditionally waives, and agrees to
cause to be waived and to prevent the exercise of, any rights of appraisal, any
dissenters’ rights and any similar rights relating to the Merger or any related
transaction that Stockholder or any other Person may have by virtue of any
outstanding shares of Company Common Stock Owned by Stockholder.

3.



--------------------------------------------------------------------------------



 



SECTION 5. Representations and Warranties of Stockholder
     Stockholder hereby represents and warrants to Parent as follows:
     5.1 Authorization, etc. Stockholder has the absolute and unrestricted
right, power, authority and capacity to execute and deliver this Agreement and
the Proxy and to perform his, her or its obligations hereunder and thereunder.
This Agreement and the Proxy have been duly executed and delivered by
Stockholder and constitute legal, valid and binding obligations of Stockholder,
enforceable against Stockholder in accordance with their terms, subject to (a)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors, and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies. If Stockholder is a general or limited
partnership, then Stockholder is a partnership duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it was
organized. If Stockholder is a limited liability company, then Stockholder is a
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it was organized.
     5.2 No Conflicts or Consents.
     (a) The execution and delivery of this Agreement and the Proxy by
Stockholder do not, and the performance of this Agreement and the Proxy by
Stockholder will not: (i) conflict with or violate any law, rule, regulation,
order, decree or judgment applicable to Stockholder or by which he, she or it or
any of his, her or its properties is or may be bound or affected; or (ii) result
in or constitute (with or without notice or lapse of time) any breach of or
default under, or give to any other Person (with or without notice or lapse of
time) any right of termination, amendment, acceleration or cancellation of, or
result (with or without notice or lapse of time) in the creation of any
encumbrance or restriction on any of the Subject Securities pursuant to, any
contract to which Stockholder is a party or by which Stockholder or any of his,
her or its affiliates or properties is or may be bound or affected, except, in
the case of each of (i) and (ii) above, for such conflicts, violations,
breaches, defaults, terminations, amendments, accelerations, cancellations or
encumbrances or restrictions which would not, individually or in the aggregate,
adversely affect the ability of the Stockholder to fully perform its covenants
and obligations under this Agreement and the Proxy.
     (b) The execution and delivery of this Agreement and the Proxy by
Stockholder do not, and the performance of this Agreement and the Proxy by
Stockholder will not, require any consent or approval of any Person.
     5.3 Title to Securities. As of the date of this Agreement, Stockholder: (a)
holds of record (free and clear of any encumbrances or restrictions) the number
of outstanding shares of Company Common Stock set forth under the heading
“Shares Held of Record” on the signature page hereof; (b) holds (free and clear
of any encumbrances or restrictions) the options, warrants and other rights to
acquire shares of Company Common Stock set forth under the heading “Options and
Other Rights” on the signature page hereof; (c) Owns the additional securities
of the Company set forth under the heading “Additional Securities Beneficially
Owned” on the signature page hereof; and (d) does not directly or indirectly Own
any shares of capital stock or other securities of the Company, or any option,
warrant or other right to acquire (by purchase,

4.



--------------------------------------------------------------------------------



 



conversion or otherwise) any shares of capital stock or other securities of the
Company, other than the shares and options, warrants and other rights set forth
on the signature page hereof.
     5.4 Accuracy of Representations. The representations and warranties
contained in this Agreement are accurate in all respects as of the date of this
Agreement, and, with the exception of the representations and warranties given
in Section 5.3 hereof which are given only as of the date hereof, will be
accurate in all respects at all times through the Voting Covenant Expiration
Date (except with respect to the exercise of Company Options between the date
hereof and the Voting Covenant Expiration Date).
SECTION 6. Additional Covenants of Stockholder
     6.1 Further Assurances. From time to time and without additional
consideration, Stockholder shall (at Stockholder’s sole expense) execute and
deliver, or cause to be executed and delivered, such additional transfers,
assignments, endorsements, proxies, consents and other instruments, and shall
(at Stockholder’s sole expense) take such further actions, as Parent may request
for the purpose of carrying out and furthering the intent of this Agreement.
     6.2 Legends. If requested by Parent, immediately after the execution of
this Agreement (and from time to time upon the acquisition by Stockholder of
Ownership of any shares of Company Common Stock prior to the Voting Covenant
Expiration Date), Stockholder shall cause each certificate evidencing any
outstanding shares of Company Common Stock or other securities of the Company
Owned by Stockholder to be surrendered so that the transfer agent for such
securities may affix thereto a legend in the following form:
THE SECURITY OR SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
EXCHANGED OR OTHERWISE TRANSFERRED OR DISPOSED OF EXCEPT IN COMPLIANCE WITH THE
TERMS AND PROVISIONS OF A VOTING AGREEMENT DATED AS OF SEPTEMBER 19, 2010, AS IT
MAY BE AMENDED, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF
THE ISSUER.
SECTION 7. Miscellaneous
     7.1 Survival of Representations, Warranties and Agreements. All
representations, warranties, covenants and agreements made by Stockholder in
this Agreement shall survive (a) the consummation of the Merger, (b) any
termination of the Merger Agreement, and (c) the Voting Covenant Expiration
Date.
     7.2 Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.
     7.3 Notices. Any notice or other communication required or permitted to be
delivered to either party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other party):

5.



--------------------------------------------------------------------------------



 



if to Stockholder:
at the address set forth on the signature page hereof; and
if to Parent:
Rudy Acquisition Corp.
c/o Battery Ventures
930 Winter Street, Suite 2500
Waltham, MA 02451
Attention: Morgan Jones
Facsimile: (781) 478-6601
with a copy (which shall not constitute notice) to:
Cooley LLP
500 Boylston Street
Boston, MA 02116
Attention: Alfred L. Browne III
Facsimile: 617-937-2400
     7.4 Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified. In the event such court does
not exercise the power granted to it in the prior sentence, the parties hereto
agree to replace such invalid or unenforceable term or provision with a valid
and enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.
     7.5 Entire Agreement. This Agreement, the Proxy and any other documents
delivered by the parties in connection herewith constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings between the parties with
respect thereto. No addition to or modification of any provision of this
Agreement shall be binding upon either party unless made in writing and signed
by both parties.
     7.6 Confidentiality. Stockholder shall hold any information regarding this
Agreement and the Merger in strict confidence and shall not divulge any such
information to any third person until the Parent has publicly disclosed the
Merger and this Agreement. Neither the Stockholder, nor any of its affiliates
shall issue or cause the publication of any press release or other public
announcement with respect to this Agreement, the Merger, the Merger Agreement or
the other transactions contemplated thereby without the prior written consent of
the Parent,

6.



--------------------------------------------------------------------------------



 



except as may be required by law or by any listing agreement with, or the
policies of, The New York Stock Exchange Amex in which circumstance such
announcing party shall make reasonable efforts to consult with the Parent to the
extent practicable.
     7.7 Assignment; Binding Effect. Except as provided herein, neither this
Agreement nor any of the interests or obligations hereunder may be assigned or
delegated by Stockholder, and any attempted or purported assignment or
delegation of any of such interests or obligations shall be void. Subject to the
preceding sentence, this Agreement shall be binding upon Stockholder and his or
her heirs, estate, executors and personal representatives and his, her or its
successors and assigns, and shall inure to the benefit of Parent and its
successors and assigns. Without limiting any of the restrictions set forth in
Section 2 or Section 6.1 or elsewhere in this Agreement, this Agreement shall be
binding upon any Person to whom any Subject Securities are transferred. Nothing
in this Agreement is intended to confer on any Person (other than Parent and its
successors and assigns) any rights or remedies of any nature.
     7.8 Indemnification. Stockholder shall hold harmless and indemnify Parent
and Parent’s affiliates from and against, and shall compensate and reimburse
Parent and Parent’s affiliates for, any loss, damage, claim, liability, fee
(including attorneys’ fees), demand, cost or expense (regardless of whether or
not such loss, damage, claim, liability, fee, demand, cost or expense relates to
a third-party claim) that is directly or indirectly suffered or incurred by
Parent or any of Parent’s affiliates, or to which Parent or any of Parent’s
affiliates otherwise becomes subject, and that arises directly or indirectly
from, or relates directly or indirectly to, (a) any inaccuracy in or breach of
any representation or warranty contained in this Agreement, or (b) any failure
on the part of Stockholder to observe, perform or abide by, or any other breach
of, any restriction, covenant, obligation or other provision contained in this
Agreement or in the Proxy.
     7.9 Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement or the Proxy
were not performed in accordance with their specific terms or were otherwise
breached. Stockholder agrees that, in the event of any breach or threatened
breach by Stockholder of any covenant or obligation contained in this Agreement
or in the Proxy, Parent shall be entitled (in addition to any other remedy that
may be available to it, including monetary damages) to seek and obtain (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (b) an injunction restraining
such breach or threatened breach. Stockholder further agrees that neither Parent
nor any other Person shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 7.9, and Stockholder irrevocably waives any right
he, she or it may have to require the obtaining, furnishing or posting of any
such bond or similar instrument.
     7.10 Non-Exclusivity. The rights and remedies of Parent under this
Agreement are not exclusive of or limited by any other rights or remedies which
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative). Without limiting the generality of
the foregoing, the rights and remedies of Parent under this Agreement, and the
obligations and liabilities of Stockholder under this Agreement, are in addition
to their respective rights, remedies, obligations and liabilities under common
law requirements and under all applicable statutes, rules and regulations.

7.



--------------------------------------------------------------------------------



 



     7.11 Governing Law; Venue.
     (a) This Agreement and the Proxy shall be construed in accordance with, and
governed in all respects by, the laws of the State of Delaware (without giving
effect to principles of conflicts of laws).
     (b) Any legal action or other legal proceeding relating to this Agreement
or the Proxy or the enforcement of any provision of this Agreement or the Proxy
may be brought or otherwise commenced in any state or federal court located in
the State of Delaware. Stockholder:
     (i) expressly and irrevocably consents and submits to the jurisdiction of
each state and federal court located in the State of Delaware in connection with
any such legal proceeding;
     (ii) agrees that service of any process, summons, notice or document by
U.S. mail addressed to him, her or it at the address set forth on the signature
page hereof shall constitute effective service of such process, summons, notice
or document for purposes of any such legal proceeding;
     (iii) agrees that each state and federal court located in the State of
Delaware shall be deemed to be a convenient forum; and
     (iv) agrees not to assert (by way of motion, as a defense or otherwise), in
any such legal proceeding commenced in any state or federal court located in the
State of Delaware, any claim that Stockholder is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.
Nothing contained in this Section 7.11 shall be deemed to limit or otherwise
affect the right of Parent to commence any legal proceeding or otherwise proceed
against Stockholder in any other forum or jurisdiction.
     (c) STOCKHOLDER IRREVOCABLY WAIVES THE RIGHT TO A JURY TRIAL IN CONNECTION
WITH ANY LEGAL PROCEEDING RELATING TO THIS AGREEMENT OR THE PROXY OR THE
ENFORCEMENT OF ANY PROVISION OF THIS AGREEMENT OR THE PROXY.
     7.12 Counterparts. This Agreement may be executed in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.
     7.13 Captions. The captions contained in this Agreement are for convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

8.



--------------------------------------------------------------------------------



 



     7.14 Attorneys’ Fees. If any legal action or other legal proceeding
relating to this Agreement or the enforcement of any provision of this Agreement
is brought against Stockholder, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).
     7.15 Waiver. No failure on the part of Parent to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of Parent in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. Parent shall not be deemed to have waived any claim available to Parent
arising out of this Agreement, or any power, right, privilege or remedy of
Parent under this Agreement, unless the waiver of such claim, power, right,
privilege or remedy is expressly set forth in a written instrument duly executed
and delivered on behalf of Parent; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.
     7.16 Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (a) Stockholder makes no agreement or understanding herein in any
capacity other than in Stockholder’s capacity as a record holder and beneficial
owner of the Subject Securities, and not in such Stockholder’s capacity as a
director, officer or employee of the Company or any of the Company’s
Subsidiaries or in such Stockholder’s capacity as a trustee or fiduciary of any
Company Benefit Plan, and (b) nothing herein will be construed to limit or
affect any action or inaction by Stockholder or any representative of
Stockholder, as applicable, serving on the Board of Directors or on the board of
directors of any Subsidiary of the Company or as an officer or fiduciary of the
Company or any Subsidiary of the Company, acting in such person’s capacity as a
director, officer, employee or fiduciary of the Company or any Subsidiary of the
Company.
     7.17 Construction.
     (a) For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.
     (b) The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
     (c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
     (d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.

9.



--------------------------------------------------------------------------------



 



     In Witness Whereof, Parent and Stockholder have caused this Agreement to be
executed as of the date first written above.

            Rudy Acquisition Corp.
      By:                      

10.



--------------------------------------------------------------------------------



 



         

     In Witness Whereof, Parent and Stockholder have caused this Agreement to be
executed as of the date first written above.

                  Stockholder    
 
                [                                                        ]    
 
           
 
  By:        
 
     
 
   
 
           
 
  By:        
 
  Name:  
 
   
 
     
 
   
 
           
 
  Address:        
 
     
 
   
 
     
 
   
 
           
 
  Facsimile:        
 
     
 
   

11.



--------------------------------------------------------------------------------



 



                  Additional         Securities Shares Held Of Record   Options
And Other Rights   Beneficially Owned
[                    ]                                   
  [                    ]   [                    ]

 

12.



--------------------------------------------------------------------------------



 



Exhibit A
Form Of Irrevocable Proxy
     The undersigned stockholder (the “Stockholder”) of Rae Systems Inc., a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints and constitutes Battery Ventures VIII, L.P., Battery
Ventures VIII Side Fund, L.P. and Rudy Acquisition Corp., a Delaware corporation
(“Parent”), and each of them, the attorneys and proxies of the Stockholder with
full power of substitution and resubstitution, to the full extent of the
Stockholder’s rights with respect to (i) the outstanding shares of capital stock
of the Company owned of record by the Stockholder as of the date of this proxy,
which shares are specified on the final page of this proxy, and (ii) any and all
other shares of capital stock of the Company which the Stockholder may acquire
on or after the date hereof. (The shares of the capital stock of the Company
referred to in clauses “(i)” and “(ii)” of the immediately preceding sentence
are collectively referred to as the “Shares.”) Upon the execution hereof, all
prior proxies given by the Stockholder with respect to any of the Shares are
hereby revoked, and the Stockholder agrees that no subsequent proxies will be
given with respect to any of the Shares.
     This proxy is irrevocable, is coupled with an interest and is granted in
connection with the Voting Agreement, dated as of the date hereof, between
Parent and the Stockholder (the “Voting Agreement”), and is granted in
consideration of Parent entering into the Agreement and Plan of Merger, dated as
of the date hereof, among Parent, Rudy Merger Sub Corp., a Delaware corporation
and the wholly owned subsidiary of Parent (“Merger Sub”) and the Company (the
“Merger Agreement”). This proxy will terminate on the Voting Covenant Expiration
Date (as defined in the Voting Agreement).
     The attorneys and proxies named above will be empowered, and may exercise
this proxy, to vote the Shares at any time until the earlier to occur of the
valid termination of the Merger Agreement or the effective time of the merger
contemplated thereby (the “Merger”) at any meeting of the stockholders of the
Company, however called, and in connection with any written action by consent of
stockholders of the Company:
     (i) in favor of the Merger, the execution and delivery by the Company of
the Merger Agreement and the adoption and approval of the Merger Agreement and
the terms thereof; and
     (ii) against any Acquisition Proposal; and
     (iii) against any other action which would reasonably be expected to
impede, interfere with, delay, postpone, discourage or adversely affect the
Merger or any of the other transactions contemplated by the Merger Agreement.
     The Stockholder may vote the Shares on all other matters not referred to in
this proxy, and the attorneys and proxies named above may not exercise this
proxy with respect to such other matters.
     This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).
     Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and

A-1



--------------------------------------------------------------------------------



 



provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction. If the final
judgment of a court of competent jurisdiction declares that any term or
provision hereof is invalid or unenforceable, the Stockholder agrees that the
court making such determination shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this proxy shall be enforceable as so
modified. In the event such court does not exercise the power granted to it in
the prior sentence, the Stockholder agrees to replace such invalid or
unenforceable term or provision with a valid and enforceable term or provision
that will achieve, to the extent possible, the economic, business and other
purposes of such invalid or unenforceable term.
Dated: ____________, 2010

     
 
   
 
  Name
 
   
 
  Number of shares of common stock of the Company owned of record as of the date
of this proxy:
 
   
 
   

A-2